As filed with the Securities and Exchange Commission on April 11, 2011 Registration Number: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 DOGINN INC. (Exact Name of Registrant As Specified in its Charter) Nevada 27-3191889 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1380 Lougar Ave Sarnia, Ontario, N7S 5N7, Canada (519) 381-7086 Thomas Bartlett 1380 Lougar Ave Sarnia, Ontario, N7S 5N7 (519) 381-7086 (Address and telephone number of principal executive offices) Name, address and telephone of agent for service With copies to: Jody M. Walker Attorney At Law 7841 South Garfield Way Centennial, CO 80122 Tel:303-850-7637 Fax:303-482-2731 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated Filer o Non-accelerated filero Smaller Reporting Company x CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE (1) Common Stock(2) 3,340,000 shares Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. Represents common stock being sold on behalf of selling shareholders. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Table of Contents SUBJECT TO COMPLETION, Dated April 11, 2011 PROSPECTUS DOGINN INC. 3,340,000 COMMONSHARES ON BEHALF OF SELLING SHAREHOLDERS The selling shareholders named in this prospectus are offering the 3,340,000 common shares offered through this prospectus. The 3,340,000 common shares offered by the selling shareholders represent 37% of the total outstanding common shares as of the date of this prospectus.We will not receive any proceeds from this offering.We have set an offering price for these securities of $0.01 per common share. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None The 3,340,000 common shares included in this prospectus may be offered and sold directly by the selling shareholders.Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at 0.01 per share.Sales at variable prices may commence following quotation of the securities on the OTC BB or listing on a national securities exchange. The selling shareholders, brokers or dealers effecting transactions in these shares should confirm that the common shares are registered under applicable state law or that an exemption from registration is available.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB, the middle tier of the OTC Market.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. The offering shall terminate on April 11, 2012. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this prospectus entitled Risk Factors on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 1 Table of Contents Table of Contents Page Summary 3 Risk Factors 4 Forward-Looking Statements 8 Plan of Distribution and Selling Shareholders 8 Description of Business 12 Use of Proceeds 15 Determination of Offering Price 15 Dilution 16 Description of Securities 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Changes in and Disagreements with Accountants 19 Directors, Executive Officers, Promoters and Control Persons 19 Executive Compensation 22 Security Ownership of Certain Beneficial Owners and Management 23 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 24 Certain Relationships and Related Transactions 24 Market for Common Equity and Related Stockholder Matters 25 Experts 27 Legal Proceedings 28 Legal Matters 28 Where You Can Find More Information 28 Financial Statements 29 Dealer Prospectus Delivery Obligation 40 Other Expenses of Issuance and Distribution 41 Indemnification of Directors and Officers 41 Recent Sales of Unregistered Securities 42 Table of Exhibits 43 Undertakings 43 Signatures 45 2 Table of Contents SUMMARY To understand this offering fully, you should read the entire prospectus carefully, including the risk factors beginning on page 4 and the financial statements. DogInn Inc. We were incorporated on July 15, 2010 under the laws of the state of Nevada.Our principal offices are located at 1380 Lougar Ave, Sarnia, Ontario, Canada.Our telephone number is (519) 381-7086. We intend to become a resource for travelers seeking information and resources regarding pet friendly accommodation, services and products. We are still in our development stage and plan on commencing business operations in spring 2012. We have not earned any revenues to date.We do not anticipate earning revenues until we have completed our website.As of December 31, 2010, we had $44,517 cash on hand and $2,889 in liabilities.Accordingly, our working capital position as of December 31, 2010 was $41,628.Since our inception through December 31, 2010, we have incurred a net loss of $5,919.Our net loss is due to lack of revenues to offset our expenses and the professional fees related to the creation and operation of our business. Our auditor has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and due to the fact that to date we have had no revenues. Our fiscal year ended is December 31. The Offering Securities Being Offered Up to 3,340,000 common shares. Sales by Selling Shareholders The sales price to the public is fixed at 0.01 per share.Sales at variable prices may commence following quotation of the securities on the OTC BB or listing on a national securities exchange. We are registering common shares on behalf of the selling shareholders in this prospectus.We will not receive any cash or other proceeds in connection with the subsequent sales.We are not selling any common shares on behalf of selling shareholders and have no control or affect on the selling shareholders. Securities Issued and to be Issued 8,998,776 shares of our common stock are issued and outstanding as of the date of this prospectus.All of the common stock to be sold under this prospectus will be sold by existing shareholders and thus there will be no increase in our 3 Table of Contents issued and outstanding shares as a result of this offering.The issuance to the selling shareholders was exempt due to the provisions of Regulation S. Market for our common stock. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information December 31, 2010 Balance Sheet Data (audited) Cash $ Total Current Assets $
